EXHIBIT 10.3

OMNIBUS AMENDMENT
TO MASONITE INTERNATIONAL CORPORATION
RESTRICTED STOCK UNIT AGREEMENTS AND
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
THIS OMNIBUS AMENDMENT TO MASONITE INTERNATIONAL CORPORATION RESTRICTED STOCK
UNIT AGREEMENTS AND PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (this
“Amendment”), is made effective as of May 8, 2015, by and between Masonite
International Corporation, a British Columbia corporation (the “Company”), and
Glenwood E. Coulter, Jr. (the “Executive”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
applicable Award Agreement (as defined below).


WHEREAS, the Company has granted restricted stock units (“RSUs”) and performance
restricted stock units (“PRSUs”) to the Executive pursuant to the Masonite
International Corporation 2012 Equity Incentive Plan and the Masonite Worldwide
Holdings Inc. 2009 Equity Incentive Plan, each as amended from time to time
(collectively, the “Plans”), and the following award agreements thereunder
(collectively, the “Award Agreements”):


•
Restricted Stock Unit Agreement, dated as of February 24, 2014;

•
Restricted Stock Unit Agreement, dated as of February 25, 2013;

•
Restricted Stock Unit Agreement, dated as of November 1, 2012;

•
Restricted Stock Unit Agreement, dated as of May 30, 2012;

•
Restricted Stock Unit Agreement, dated as of March 15, 2012 (collectively, the
“RSU Agreements”); and

•
Performance Restricted Stock Unit Agreement, dated as of February 25, 2013 (the
“PRSU Agreement”);



WHEREAS, effective as of May 8, 2015 (the “Effective Date”), the Executive and
the Company mutually desire to terminate the Executive’s employment with the
Company and enter into a consulting agreement pursuant to which the Executive
will be retained as a consultant to perform certain consulting services for the
Company in accordance with the terms and conditions thereof; and
WHEREAS, the Executive and the Company mutually desire to amend each of the
Award Agreements to reflect certain changes to the terms thereof relating to
continued service and vesting as set forth herein.
NOW, THEREFORE, as of the Effective Date, each of the Award Agreements is hereby
amended as follows:




--------------------------------------------------------------------------------



RSU Agreements
1.Section 3 (Vesting) of each of the RSU Agreements is hereby amended by
substituting the terms “providing services” and “service” for the terms
“employed” or “employment,” respectively, where such latter terms appear in
Subsection 3(a) thereof, respectively.
2.    Section 3(a) of the RSU Agreements dated March 15, 2012 and May 30, 2012
is hereby amended by adding the following as the last sentence thereof:


“Notwithstanding anything herein to the contrary, if the Company terminates the
Participant’s service prior to July 1, 2015 for any reason other than due to the
Participant’s breach of the consulting agreement then in effect between the
Company and the Participant, the number of RSUs that would otherwise have vested
on July 1, 2015 if the Participant had remained in continuous service through
such date shall immediately become vested upon the date of termination of such
service.”


PRSU Agreement
3.    Section 3 (Vesting) of the PRSU Agreement is hereby amended by
substituting the term “service” for the term “employment” where such latter term
appears in Subsections 3(a)(i) and 3(a)(ii) thereof.


Award Agreements
4.    Subsections 3(b) (Certain Terminations) and 3(c) (Change in Control) of
each of the Award Agreements are hereby amended and restated in their entirety
as follows:
“(b)    RESERVED.
(c)    RESERVED.”
5.    Section 7 (Restrictive Covenants) of each of the Award Agreements is
hereby amended by substituting the terms “service” and “provide services to” for
the terms “employment” and “be employed by,” respectively, where such latter
terms appear in Subsections 7(a), 7(b) and 7(c) thereof, respectively.
6.    The section entitled “No Right to Employment” of each of the Award
Agreements is hereby deleted in its entirety and replaced with the following new
section:
“No Right to Service. Any questions as to whether and when there has been a
termination of such service and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s service at any time, for any reason and with or without
cause.”



2



--------------------------------------------------------------------------------



7.    The definition of “Non-Compete Period” of each of the Award Agreements is
hereby amended and restated in its entirety as follows:
“Non-Compete Period” means the period beginning on May 8, 2015 and ending on May
8, 2017.
8.    This Amendment shall be and is hereby incorporated in and forms a part of
each of the Award Agreements.
9.    All other terms and provisions of each of the Award Agreements shall
remain unchanged except as specifically modified herein.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


MASONITE INTERNATIONAL CORPORATION

By:___________________________
Name:
Title:    


EXECUTIVE




By:___________________________
Glenwood E. Coulter, Jr.





3

